PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,846,749
Issue Date: 24 Nov 2020
Application No. 14/207,456
Filing or 371(c) Date: 12 Mar 2014
For: Method and System for Offering Promotion Impressions Using Application Programs

:
: 
:   DECISIONS ON PETITION UNDER 
:   37 CFR 1.183 AND REQUEST FOR 
:   RECONSIDERATION OF PATENT
:   TERM ADJUSTMENT
:
	


This is a decision on the petition under 37 CFR 1.183 filed May 18, 2021, requesting the Office waive the requirement of 37 CFR 1.704(d) that the statement accompany the Information Disclosure Statement (IDS) and accept the statement submitted on petition. This is also a decision on the request for reconsideration of the patent term adjustment under 37 CFR 1.705(b) filed May 18, 2021, requesting the Office adjust the patent term adjustment (PTA) from 257 days to 271 days.

Application No. 14/207,456 issued as U.S. Patent No. 10,846,749 on November 24, 2020, with a PTA determination of 257 days.1 In particular, the Office assessed 14 days of applicant delay under 35 U.S.C. § 154(b)(2)(C)(iii) and 37 CFR 1.704(c)(8) for the period beginning on April 19, 2019, the day after the date an initial reply was filed, and ending on May 2, 2019, the date an IDS was submitted. The record shows the examiner did not expressly request the filing of the IDS on May 2, 2019. Furthermore, the statement accompanying the IDS did not meet the requirements of 37 CFR 1.704(d). The assessment of 14 days of applicant delay for filing the IDS on May 2, 2019, is the sole issue in dispute.

Consideration of Petition under 37 CFR 1.183

To receive the benefit of a statement under 37 CFR 1.704(d), a proper statement must be made (the Office will not waive the requirement to make the statement) and a petition under 1.183 (including the petition fee) must be filed and granted to waive the requirement of 1.704(d) that the statement accompany the IDS.

On May 18, 2021, petitioner submitted the present petition under 37 CFR 1.183, requesting the Office waive the requirement of 37 CFR 1.704(d) that the statement accompany the IDS and accept the statement submitted on petition after the filing of the IDS. With the petition under 37 CFR 1.183, patentee provided an acceptable statement in compliance with 37 CFR 1.704(d) and a $420 petition fee. 

In view of the above, the petition under 37 CFR 1.183 is GRANTED. 

The Office will waive the requirement of 37 CFR 1.704(d) and accept the statement accompanying the present petition filed on May 18, 2021.


Consideration Request for Reconsideration under 37 CFR 1.705(b)

On May 18, 2021, petitioner filed the present request for reconsideration of the patent term adjustment under 37 CFR 1.705(b) and a $210 fee petition fee. Petitioner seeks adjustment of applicant delay to 407 days and a total PTA of 271 days. 

In view of the granting of the petition under 37 CFR 1.I83 to waive the requirement of 37 CFR 1.704(d) and accept the statement accompanying the petition, the Office will remove the 14 days of applicant delay under 37 CFR 1.704(c)(8) for the submission of the IDS filed on May 2, 2019. Accordingly, the revised amount of PTA is 271 days.

Using the formula “A” delay + “B” delay + “C” delay - overlap - applicant delay = X, the amount of PTA is calculated as following: 457 + 221 + 0 – 0 – 407 = 271 days.

The request for reconsideration of patent term adjustment is GRANTED.

The matter is being referred to the Certificates of Correction Branch for issuance of a certificate of correction. The Office will issue a certificate of correction indicating the revised patent term adjustment of 271 days.

Questions specific to this matter should be directed to the undersigned at (571) 272-3211.

/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET                                                                                                                                                                                                        

Enclosures:    	Adjusted PTA calculation
Draft Certificate of Correction


    
        
            
        
            
    

    
        1 Petitioner states, “The above referenced application was granted US Patent No. 10,528,250 on January 7, 2020.” Petition, 05/18/21, p. 1. It appears petitioner made a typographical error. The Office notes that the above referenced application (14/207,456) issued as U.S. Patent No. 10,846,749 on November 24, 2020. The Office must charge the Deposit Account the undiscounted fee of $2320 for a four month extension of time for the Office to consider the request under 37 CFR 1.705(b) timely filed. “Any request for reconsideration of the patent term adjustment indicated on the patent must be by way of an application for patent term adjustment filed no later than two months from the date the patent was granted.” 37 CFR 1.705(b).” “This two-month time period may be extended under the provisions of § 1.136(a).” Id.